UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number000-27397 INOVA TECHNOLOGY INC. (Exact name of small business issuer in its charter) Nevada 98-0204280 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 2300 W. Sahara Ave. Suite 800 Las Vegas, NV 89102 (Address of principal executive offices) (800) 757-9808 (Postal Code) (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section13or15(d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filler”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated Filero Non-accelerated Filero Smaller reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo State the number of shares of outstanding of each of the issuer’s classes of common equity, as of September 16, 2013: 12,932,190 Inova Technology Inc. Form 10-Q Table of Contents PART I Page Item 1. Financial Statements 3 Item 2. Management Discussion and Analysis of Financial Condition and Result of Operations 11 Item 4. Controls and Procedures 12 PART II Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Other Information 13 Item 5. Exhibits 13 Signatures 14 Item 1.Financial INOVA TECHNOLOGY, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) July 31, 2013 April 30, 2013 ASSETS Current assets Cash Accounts receivable, net of allowance of $81,283 and $81,283 Contract receivables, net of allowance of $21,746 and $21,746 Credit facility receivable Inventory Costs in excess of billing and estimated earnings Prepaid and other current assets Total current assets Fixed assets, net Revenue earning equipment, net Goodwill, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ Accrued liabilities Deferred income Derivative liabilities Notes payable - related parties Notes payable Total current liabilities Notes payable - related parties, net of current maturities Total liabilities Stockholders' deficit Convertible preferred stock, $0.001 par value; 25,000,000 shares authorized; 1,500,000 shares issued and outstanding (the cost of the shares are included in non-controlling interest) - - Common stock, $0.001 par value; 20,000,000 shares authorized; 4,785,008 and 1,820,241 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Inova Technology, Inc stockholders' deficit ) ) Non-controlling interest Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See summary of accounting policies and notes to unaudited consolidated financial statements. 3 INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended July 31, 2013 and 2012 (Unaudited) Revenues $ $ Cost of revenues ) ) Selling, general and administrative ) ) Depreciation expense ) ) Operating loss ) Other income (expense): Gain (Loss) on derivative liabilities ) Interest expense ) ) Net loss $ ) $ ) Basic and diluted income (loss) per share $ ) $ ) Weighted average common shares outstanding-basic See summary of accounting policies and notes to unaudited consolidated financial statements. 4 INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ended July 31, 2013 and 2012 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used provided by operating activities: Depreciation expense Amortization of debt discount - Amortization expense - loan discounts and deferred financing costs - Paid in kind interest - Bad debt expense (recovery) - Gain on sale of asset - Gain on debt extinguishment - Stock issued for services Legal expenses paid directly by third party debtholder - Derivative loss (gain) ) Changes in operating assets and liabilities: Accounts receivable Credit facility receivable ) Inventory ) Costs in excess of billing and estimated earnings ) Prepaid expenses and other current assets ) Accounts payable - Accrued expenses ) Deferred revenues ) ) Net cash used in operating activities of operations ) CASH FLOW INVESTING ACTIVITIES Purchase of fixed assets - Net cash used in investing activities - - CASH FLOW FINANCING ACTIVITIES Proceeds from notes payable Common stock issued for cash - Sale of Tesselon, LLC units - Repayments made on notes payable - ) Net cash provided by financing activities ) NET CHANGE IN CASH ) CASH AT BEGINNING OF YEAR CASH AT END OF YEAR $ $ SUPPLEMENTAL INFORMATION: Interest paid $
